Title: To George Washington from the Justices of Morris County, N.J., 29 February 1780
From: Justices of Morris County, New Jersey
To: Washington, George


          
            Sr
            Morris Town Feby 29th 1780
          
          With gratitude we have to acknowledge the receipt of your Excellencys favour of the 2nd Instt—we are not Insensible of the honour Conferred on us in Conjunction with the Othe[r] Magestrates & Inhabitants of this State by the Ample Expressions of the high sense your Excellency Entertains of the Patriotism and exertions of the Majestrates and Inhabitants of New Jersey in Procureing Releif to the troops in their late distress we hope with your Excellency that a Simalar Occasion may not

again Occur but should our aid at any time be Necessary for the better Accommodation of the Army or In Any wise to Promote the Service we flatter Ourselves Your Excellency will not be Disappointed in Your Expectations so far as the Abillitys of the people, & the Majestrates Influance can Extend.
          In consequence of your Excellencys Representation Congress have Generously Expressed their Sense of the Zeal and Exertions of New Jersey on the late Occasion which fully demonstrates that Your Excellency has done us Justice therein.
          Nothing can be more Acceptable Or lay us Under Stronger Obligations to your Excellency than to have the Army Impressed with favourable Sentiments towards the Inhabitants.
          In behalf of the Good People of this County We beg leave to Return Your Excellency our sinceer thanks for the care taken to prevent the Soldery committing depredations on the property of the Inhabitants.
          And for the polite Assureance your Excellency has given us of such seasonable Attention to that Matter In Answer to Our Representation, we Only take the liberty to add that we have the pleasure to Assure Your Excellency that the Complaints which gave rise to the same have in Consequence of the Measures Adopted Chiefly Subsided. We are with the greatest respe⟨ct⟩ Your Excellencys Most Obedt & Very Hle Servts
          
            Benjn HallseyJona. StilesJohn BrookfieldBenja. Lindsly
          
        